Madigan, J.
This motion for summary judgment is granted. In Perry v. Norddeutscher Lloyd (Bremen) (150 Misc. 73), affirmed by our Appellate Term, the Appellate Division* denied leave to appeal. The foreign enactment is not to be given effect because of certain provisions of the “ indenture,” manifestly intended to enlarge and protect the rights of prospective purchasers of the *680obligations, provisions not intended to justify restriction of such rights by rendering ineffectual, in the event of such an enactment, the numerous other provisions intended to assure purchasers of the obligations against contentions such as defendant now urges. In Glynn v. United Steel Works Corporation (160 Misc. 405) it seims that the court merely followed the rule that, on an application of the kind then under consideration, the sufficiency of a defense will not ordinarily be decided.
Let judgment be entered in favor of the piaintiff and against the defendant for the relief demanded in thé complaint. Execution is stayed for five days after service upon the attorney for the defendant of notice of entry of judgment.

No published opinion.